                      IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TENNESSEE
                                       AT WINCHESTER

 JEREMIAH MYERS and                              )
 CLARISSA MYERS,                                 )
                                                 )
               PLAINTIFFS,                       )
                                                 )
 vs.                                             )   Case No. 4:18-cv-00039-TWP-SKL
                                                 )   JURY DEMAND
 AJ CUNNINGHAM, CHARLIE WILDER,                  )
 and TRACY CITY, TENNESSEE,                      )
                                                 )
               DEFENDANTS.                       )


                                   AMENDED COMPLAINT

        Come the Plaintiffs, Jeremiah and Clarissa Myers, pursuant to Rule 15 of the

 Federal Rules of Civil Procedure and the Court’s Order (Document No. 51) and for their

 cause of action against the Defendants would respectfully show to the Court and Jury as

 follows:

                                        I. THE PARTIES

        1.1    The Plaintiffs, Jeremiah Myers and Clarissa Myers, are citizens and residents

 of Grundy County, Tennessee.

        1.2    The Defendant, AJ Cunningham, (hereinafter “Defendant Cunningham”) is,

 upon information and belief, a resident of Grundy, County, Tennessee.                Defendant

 Cunningham was, at all times relevant to this Complaint, acting under color of state law,

 and was employed as and acting within his capacity as a police officer with the Tracy City

 Police Department. Defendant Cunningham is being sued in his official capacity for his

 failure to perform, neglect of, and deliberate indifference to his duties as a police officer for




Case 4:18-cv-00039-JEL-SKL Document 52 Filed 08/16/19 Page 1 of 15 PageID #: 325
 Tracy City, Tennessee. Defendant Cunningham is also being sued in his individual

 capacity.

        1.3    The Defendant, Charlie Wilder, (hereinafter “Defendant Wilder”) is the duly

 appointed Police Chief of Tracy City, Tennessee. Defendant Wilder was, at all times

 relevant to this Complaint, acting under color of state law, and was employed as and acting

 within his capacity as Police Chief with the Tracy City Police Department. Defendant

 Charlie Wilder is being sued in his official capacity for his failure to perform, neglect of, and

 deliberate indifference to his duties as Police Chief of Tracy City, Tennessee. Defendant

 Wilder is also being sued in his individual capacity.

        1.4    Defendant, Tracy City, Tennessee, is an incorporated municipality within the

 State of Tennessee.

                                       II. JURISDICTION

        2.1    This Court has jurisdiction over the Federal claims asserted in this action

 pursuant to 28 U.S.C. § 1331 (Federal Question) and § 1343 (Civil Rights), as well as 42

 U.S.C. § 1983.

                                           III. VENUE

        3.1    Venue of this action is proper pursuant to 28 U.S.C. 1391(b) in that the

 events giving rise to the action occurred in the Eastern District of Tennessee.

                                 IV. NATURE OF THE CASE

        4.1    This action arises under the Fourth Amendment to the United States

 Constitution and under federal law, specifically, the Civil Rights Act of 1964 (as amended),

 42 U.S.C. § 1983 et seq. for violations of the Constitutional Rights of the Plaintiffs,

 Jeremiah Myers and Clarissa Myers.




Case 4:18-cv-00039-JEL-SKL Document 52 Filed 08/16/19 Page 2 of 15 PageID #: 326
                                          V. FACTS

        5.1    On August 9, 2017, Mr. Jeremiah Myers was arrested for crimes that

 allegedly occurred on May 12, 2017. Specifically, Mr. Myers was charged with one count

 of felony delivery of a schedule II drug and one count of felony sale of a schedule II drug.

        5.2    On August 8, 2017, Mrs. Clarissa Myers was arrested for crimes that

 allegedly occurred on May 9, May 12, and May 23, 2017. Specifically, Mrs. Myers was

 charged with eight counts of the felony sale of a schedule II drug.

        5.3    Mr. Myers is innocent of the crimes of felony sale and delivery of a schedule

 II drug.

        5.4    Mrs. Myers is innocent of the crimes of felony sale of a schedule II drug.

        5.5    Defendant Wilder and Defendant Cunningham conspired to fabricate

 evidence against Mr. and Mrs. Myers.

        5.6    Defendant Wilder paid a confidential informant, whose identify is known, but

 referred to herein as C.I. for protection, in order to hire an impersonator to act like

 Jeremiah Myers during the staged sale of illegal drugs.

        5.7    Defendant Wilder instructed C.I. to conduct staged undercover buys from the

 impersonators to fabricate evidence against Mr. Myers.

        5.8    Defendant Wilder paid a confidential informant, whose identify is known, but

 referred to herein as C.I. for protection, in order to hire impersonators to act like Clarissa

 Myers during multiple staged sales of illegal drugs.

        5.9    Defendant Wilder instructed C.I. to conduct staged undercover buys from the

 impersonators to fabricate evidence against Mrs. Myers.




Case 4:18-cv-00039-JEL-SKL Document 52 Filed 08/16/19 Page 3 of 15 PageID #: 327
          5.10   Defendant Wilder knowingly and deliberately made false statements to the

 Grand Jury in order to get Indictments charging Mr. Myers with crimes which Defendant

 Wilder knew were fabricated.

          5.11   Defendant Wilder knowingly and deliberately made false statements to the

 Grand Jury in order to get Indictments charging Mrs. Myers with crimes which Defendant

 Wilder knew were fabricated.

          5.12   Defendant Cunningham participated in the controlled buys with C.I., such that

 he knew or should have known that the charges against Mr. and Mrs. Myers were

 fabricated.

          5.13   Defendant Cunningham knew or should have known that Defendant Wilder

 paid CI to set up bogus sales of illegal drugs in order to frame Mr. and Mrs. Myers.

          5.14   Defendant Cunningham knowingly and deliberately made false statements

 to the Grand Jury in order to get Indictments charging Mr. Myers with crimes which

 Defendant Cunningham knew were fabricated.

          5.15   Defendant Cunningham knowingly and deliberately made false statements

 to the Grand Jury in order to get Indictments charging Mrs. Myers with crimes which

 Defendant Cunningham knew were fabricated.

          5.16   Defendant Wilder and Defendant Cunningham acted with reckless disregard

 for the truth in making false statements to obtain criminal charges against Mr. and Mrs.

 Myers.

          5.17   Because Defendants’ statements were false, there was no probable cause

 to prosecute Mr. Myers for felony sale of a schedule II drug or felony delivery of a schedule

 II drug.




Case 4:18-cv-00039-JEL-SKL Document 52 Filed 08/16/19 Page 4 of 15 PageID #: 328
        5.18   Because Defendants’ statements were false, there was no probable cause

 to prosecute Mrs. Myers for eight counts of felony sale of a schedule II drug.

        5.19   On February 12, 2018, all charges against Mr. Myers were dismissed without

 condition.

        5.20   On February 12, 2018, all charges against Mrs. Myers were dismissed

 without condition.

        5.21   As a result of the criminal charges, Mr. Myers suffered public humiliation,

 missed time from work, and had to hire an attorney and private investigator to defend the

 criminal charges against him.

        5.22   As a result of the criminal charges, Mrs. Myers suffered public humiliation,

 missed time from work, and had to hire an attorney and private investigator to defend the

 criminal charges against her.

        5.23   Defendant Wilder and Defendant Cunningham participated in and influenced

 the charging and prosecution of the Plaintiffs.

        5.24   The charging and prosecution of Plaintiffs was not reasonable.

        5.25   In doing the acts alleged in this Complaint, Defendants Wilder and

 Cunningham were acting under the color of the statutes, ordinances, regulations, customs

 and usages of Tracy City and the State of Tennessee and under the authority of their office

 as the Police Chief of Tracy City, Tennessee and an officer with the Tracy City Police.

        5.26   The participation and influence of the charging and prosecution of Plaintiffs

 by Defendants Wilder and Cunningham was deliberate and intentional.

        5.27   Defendant Wilder, as Chief of Police for Tracy City, is responsible for

 establishing final governmental policy.




Case 4:18-cv-00039-JEL-SKL Document 52 Filed 08/16/19 Page 5 of 15 PageID #: 329
       5.28    Defendant Wilder adopted a policy, procedure and/or custom of fabricating

 evidence to effectuate arrests.

       5.29    Tracy City is liable for the actions of Defendant Wilder because Defendant

 Wilder, as Chief of Police for Tracy City, Tennessee, used his position as a policymaker

 for Tracy City, Tennessee to make the decision to fabricate evidence against Plaintiffs,

 leading to their arrest and prosecution for crimes they did not commit.

       5.30    The C.I. used by Defendants Wilder and Cunningham had no prior history

 with law enforcement of being a reliable informant, and this fact was known to the

 Defendants prior to prosecuting Mr. and Mrs. Myers.

       5.31    The C.I. used by Defendants Wilder and Cunningham had a criminal history

 involving crimes of dishonesty, and this fact was known to the Defendants prior to

 prosecuting Mr. and Mrs. Myers.

       5.32    The C.I. used by Defendants Wilder and Cunningham, at the Defendants’

 request, audio taped the transactions allegedly involving Mr. and Mrs. Myers.

       5.33    The audio recordings made by the C.I. used by Defendants Wilder and

 Cunningham included voices of individuals who could not be reliably identified as Mr. or

 Mrs. Myers.

       5.34    Different audio recordings made by the C.I. used by Defendants Wilder and

 Cunningham included voices which purported to be of Mrs. Myers but were actually and

 noticeably not Mrs. Myers.

       5.35    The Defendants had possession of the audio recordings and were aware of

 the substance and quality of the recordings prior to prosecuting Mr. and Mrs. Myers.




Case 4:18-cv-00039-JEL-SKL Document 52 Filed 08/16/19 Page 6 of 15 PageID #: 330
        5.36     The pills, which were purported to be controlled substances and provided by

 the C.I. used by Defendants Wilder and Cunningham as evidence against Mr. and Mrs.

 Myers, were visually identifiable as not controlled substances.

        5.37     The C.I. provided information to the Defendants that the alleged source of

 controlled substances was a pain clinic at which Mr. Myers was allegedly a patient.

        5.38     Neither Defendants Wilder nor Cunningham attempted to verify the alleged

 source of controlled substances allegedly obtained from Mr. or Mrs. Myers either through

 the Tennessee’s Controlled Substance Monitoring Database, which is available to law

 enforcement, or by contacting the alleged pain clinic directly.

        5.39     Neither Defendants Wilder nor Cunningham attempted to independently

 corroborate any of the allegations made by the C.I. against Mr. and Mrs. Myers.

        5.40     Defendant Wilder, as the policy maker for the Tracy City Police Department,

 established the policies, customs, and practices of the Tracy City Police Department in the

 use of confidential informants.

        5.41     Defendant Wilder’s confidential informant policy was constitutionally deficient

 because it encouraged the use of and reliance on unreliable confidential informants without

 independent corroboration or verification of the allegations made by the confidential

 informant or verification of the reliability of the particular confidential informant.

        5.42     The Defendants purportedly followed the Tracy City Police Department policy

 on the use of a C.I. and that policy was the motivating factor in the violation of Mr. and Mrs.

 Myers’ right to be free from malicious prosecutions by persons who knowingly or recklessly

 make false statements, material misrepresentations, and/or material omissions in criminal

 prosecutions.




Case 4:18-cv-00039-JEL-SKL Document 52 Filed 08/16/19 Page 7 of 15 PageID #: 331
        5.43    The C.I. used by Defendants Wilder and Cunningham was unreliable and not

 trustworthy.

        5.44    The Defendants were aware that the C.I. used by them was unreliable and

 not trustworthy.

        5.45    The Defendants were aware of the risk that the information provided by their

 C.I. about Mr. and Mrs. Myers was false but deliberately disregarded that risk to pursue

 criminal charges against Mr. and Mrs. Myers.

        5.46    The Defendants gave information to the District Attorney’s Office and

 testimony to the Grand Jury based upon their unreliable C.I. which was false and which

 omitted material facts concerning the reliability of the C.I. and the C.I.’s information.

        5.47    The information given to the District Attorney’s Office and Grand Jury by the

 Defendants was the sole basis for the criminal prosecutions against Mr. and Mrs. Myers.

                                      COUNT I
                       FOURTH AMENDMENT - MALICIOUS PROSECUTION

        6.1     Plaintiff, Jeremiah Myers, was arrested and prosecuted for the crimes of

 felony sale and delivery of a schedule II drug.

        6.2     Plaintiff, Clarissa Myers, was arrested and prosecuted for the crimes of felony

 sale of a schedule II drug.

        6.3     Defendant Wilder made, participated in, and/or influenced the prosecution

 of Plaintiffs Jeremiah Myers and Clarissa Myers, in that he fabricated evidence against the

 Plaintiffs and used the evidence he knew to be false in order to obtain Indictments from the

 Grand Jury against Plaintiffs.

        6.4     Defendant Cunningham made, participated in, and/or influenced the

 prosecution of Plaintiffs Jeremiah Myers and Clarissa Myers, in that he fabricated evidence




Case 4:18-cv-00039-JEL-SKL Document 52 Filed 08/16/19 Page 8 of 15 PageID #: 332
 against the Plaintiffs and presented evidence he knew to be false to the Grand Jury in

 order to secure Indictments against the Plaintiffs.

        6.5    In the alternative, Defendants Wilder and Cunningham made, participated

 in, and/or influenced the prosecutions of Plaintiffs Jeremiah Myers and Clarissa Myers, in

 that they knowingly and/or recklessly made false statements and/or material omissions

 based upon the unreliable and uncorroborated information from their C.I. when there was

 information within their knowledge which gave them serious reason to doubt the veracity

 and reliability of the information provided by their C.I.

        6.6    The arrest and prosecution of Plaintiff Jeremiah Myers for felony sale and

 delivery of a schedule II drug was without any probable cause for the following reasons:

        a)     Plaintiff Jeremiah Myers did not sell or deliver a schedule II drug; and

        b)     either:

               i)        There were no facts present to suggest such, other than those facts

                         fabricated by Defendants and known to Defendants to be false; or

               ii)       There was no reasonably reliable information that Plaintiff Jeremiah

                         Myers had sold or delivered a controlled substance.

        6.7    As a direct and proximate result of the criminal prosecution of the Plaintiff

 Jeremiah Myers for felony sale and delivery of a schedule II drug, the Plaintiff was deprived

 of his right to be free from prosecution without probable cause.

        6.8    The charges against Plaintiff Jeremiah Myers of felony sale and delivery of

 a schedule II drug were dismissed on February 12, 2018.

        6.9    The arrest and prosecution of Plaintiff Clarissa Myers for eight counts of

 felony sale of a schedule II drug was without any probable cause for the following reasons:




Case 4:18-cv-00039-JEL-SKL Document 52 Filed 08/16/19 Page 9 of 15 PageID #: 333
         a)     Plaintiff Clarissa Myers did not sell or deliver a schedule II drug; and

         b)     either:

                i)        There were no facts present to suggest such, other than those facts

                          fabricated by Defendants and known to Defendants to be false; or

                ii)       There was no reasonably reliable information that Plaintiff Clarissa

                          Myers had sold or delivered a controlled substance.

         6.10   As a direct and proximate result of the criminal prosecution of the Plaintiff

  Clarissa Myers for eight counts of felony sale of a schedule II drug, the Plaintiff was

  deprived of her right to be free from prosecution without probable cause.

         6.11   The charges against Plaintiff Clarissa Myers of felony sale and delivery of a

  schedule II drug were dismissed on February 12, 2018.

         6.12   Pursuant to statute, Defendants Wilder and Cunningham are liable to the

  Plaintiffs, Jeremiah Myers and Clarissa Myers, for special and general compensatory

  damages, including but not limited to, emotional, physical economic, and pecuniary

  damages, punitive damages, and reasonable attorney’s fees and costs.

                                           COUNT II
                                        MUNICIPAL LIABILITY

         7.1    Defendant Wilder was, at all times relevant to this complaint, acting under by

  virtue of or under color of his office as Chief of Police of Tracy City, Tennessee.

         7.2    Defendant Wilder, as Chief of Police for Tracy City, Tennessee, is

  responsible for establishing final governmental policy.

         7.3    Defendant Wilder, as Chief of Police for Tracy City, Tennessee, used his

  position as a policymaker for Tracy City, Tennessee to make the decision to fabricate

  evidence against Plaintiffs, leading to their arrest and prosecution for crimes they did not




Case 4:18-cv-00039-JEL-SKL Document 52 Filed 08/16/19 Page 10 of 15 PageID #: 334
  commit.

         7.4    Defendant Wilder created a policy, procedure and custom of fabricating

  evidence against defendants in order to effectuate arrests.

         7.5    Defendant Wilder’s policy, procedure and custom fabricating evidence was

  the driving force behind the constitutional violations of the Plaintiffs by the Defendants.

         7.6    In the alternative, Defendant Wilder created a constitutionally deficient policy,

  custom, and practice for the Tracy City Police Department of using unreliable confidential

  informants without corroborating the information provided by the confidential informant or

  verifying the reliability and veracity of the confidential informant.

         7.7    Defendant Wilder’s confidential informant policy was the driving force behind

  the constitutional violation of the Plaintiffs by the Defendants.

         7.8    Therefore, Tracy City is liable for the actions of Defendant Wilder.

                                        COUNT III
                          STATE LAW CLAIM - MALICIOUS PROSECUTION

         8.1    On August 9, 2017, Plaintiff, Jeremiah Myers, was arrested and prosecuted

  for the crimes of felony sale and delivery of a schedule II drug.

         8.2    On August 8, 2017, Plaintiff, Clarissa Myers, was arrested and prosecuted

  for the crimes of felony sale of a schedule II drug.

         8.3    Defendant Wilder made, participated in, and/or influenced the prosecution

  of Plaintiffs Jeremiah Myers and Clarissa Myers, in that he fabricated evidence against the

  Plaintiffs and used the evidence he knew to be false in order to obtain Indictments from the

  Grand Jury against Plaintiffs.

         8.4    Defendant Cunningham made, participated in, and/or influenced the

  prosecution of Plaintiffs Jeremiah Myers and Clarissa Myers, in that he fabricated evidence




Case 4:18-cv-00039-JEL-SKL Document 52 Filed 08/16/19 Page 11 of 15 PageID #: 335
  against the Plaintiffs and presented evidence he knew to be false to the Grand Jury in

  order to secure Indictments against the Plaintiffs.

         8.5    The arrest and prosecution of Plaintiff Jeremiah Myers for felony sale and

  delivery of a schedule II drug was without any probable cause for the following reasons:

                a)     Plaintiff Jeremiah Myers did not sell or deliver a schedule II drug, and

                b)     There were no facts present to suggest such, other than those facts

                       fabricated by Defendants and known to Defendants to be false.

         8.6    Defendants Wilder and Cunningham acted with malice in that they acted with

  an improper and wrongful motive in fabricating evidence against Plaintiffs.

         8.7    Defendants Wilder and Cunningham knew that they were prosecuting

  Plaintiffs based upon fabricated evidence and that to do so would injure Plaintiffs.

         8.8    As a direct and proximate result of the criminal prosecution of the Plaintiff

  Jeremiah Myers for felony sale and delivery of a schedule II drug, the Plaintiff was deprived

  of his right to be free from prosecution without probable cause.

         8.9    The charges against Plaintiff Jeremiah Myers of felony sale and delivery of

  a schedule II drug were dismissed on February 12, 2018.

         8.10   The arrest and prosecution of Plaintiff Clarissa Myers for eight counts of

  felony sale of a schedule II drug was without any probable cause for the following reasons:

                a)     Plaintiff Clarissa Myers did not sell or deliver a schedule II drug, and

                b)     There were no facts present to suggest such, other than those facts

                       fabricated by Defendants and known to Defendants to be false.




Case 4:18-cv-00039-JEL-SKL Document 52 Filed 08/16/19 Page 12 of 15 PageID #: 336
         8.11   As a direct and proximate result of the criminal prosecution of the Plaintiff

  Clarissa Myers for eight counts of felony sale of a schedule II drug, the Plaintiff was

  deprived of her right to be free from prosecution without probable cause.

         8.12   The charges against Plaintiff Clarissa Myers of felony sale and delivery of a

  schedule II drug were dismissed on February 12, 2018.

         8.13   Pursuant to statute, Defendants Wilder and Cunningham are liable to the

  Plaintiffs, Jeremiah Myers and Clarissa Myers, for special and general compensatory

  damages.

                                          DAMAGES

         9.1    As a direct and proximate result of the unlawful conduct of the Defendants

  as described above, Plaintiffs have experienced significant emotional suffering; damage

  to their reputation; and the embarrassment and humiliation of publicly being charged and

  prosecuted for the sale of schedule II drugs.

         9.2    As a direct and proximate result of the unlawful conduct of Defendants as

  described above, the Plaintiffs have experienced significant mental anguish.

         9.3    As a direct and proximate result of the unlawful conduct of the Defendants

  as described above, the Plaintiffs have suffered lost wages and Mrs. Myers was fired from

  her job.

         9.4    As a direct and proximate result of the unlawful conduct of the Defendants

  as described above, the Plaintiffs missed work to attend court hearings, had to hire

  attorneys to defend the charges against them, as well as a civil case relating to the custody

  of Plaintiff Jeremiah Myers’ child, had to pay a bond premium to be released from jail, and




Case 4:18-cv-00039-JEL-SKL Document 52 Filed 08/16/19 Page 13 of 15 PageID #: 337
  had to pay an investigator in order to successfully have the criminal charge against them

  dismissed.

         WHEREFORE, PREMISES CONSIDERED, Plaintiffs respectfully demand judgment

  against Defendants, and each of them, jointly and severally as followed:

         1.     That proper process issue and be served upon the Defendants, requiring

  them to answer this Complaint within the time required by law;

         2.     That the Plaintiffs be awarded a judgment for compensatory damages in an

  amount to be determined by the trier of fact not to exceed the maximum amount allowed

  by law;

         3.     That the Plaintiffs be awarded a judgment for punitive damages in an amount

  that is necessary to punish the Defendants and to deter others from committing similar

  wrongs in the future;

         4.     That the Plaintiffs be awarded the costs, litigation costs, discretionary costs,

  pre- and post-judgment interest, and attorney’s fees pursuant to 42 U.S.C. § 1988; and

         5.     That Plaintiffs be granted such other, further and general relief as to which

  they are entitled.

                                             Respectfully submitted,

                                             MOSELEY & MOSELEY
                                             ATTORNEYS AT LAW

                                             BY:     /s/ James Bryan Moseley
                                                    James Bryan Moseley, No. 021236
                                             Attorneys for Plaintiffs

                                             237 Castlewood Drive, Suite D
                                             Murfreesboro, Tennessee 37129
                                             615/ 254-0140
                                             Fax: 615/ 244-2270




Case 4:18-cv-00039-JEL-SKL Document 52 Filed 08/16/19 Page 14 of 15 PageID #: 338
                                CERTIFICATE OF SERVICE

         The undersigned hereby certifies that a true and correct copy of the foregoing
  document was served upon all counsel of record by electronic mail via the Court’s
  electronic filing system:

  Mark E. McGrady, Esq.                        Dan R. Pilkington, Esq.
  211 7th Avenue, North, Suite 500             1500 Riverview Tower
  Nashville, TN 37219                          900 South Gay Street
  Attorney for Defendants Cunningham           P.O. Box 131
  and Wilder                                   Knoxville, TN 37901
                                               Attorney for Tracy City, Tennessee

  W Gerald Tidwell , Jr , Esq.
  P. O. Box 4369
  Chattanooga, TN 37405
  Attorney for Defendants Cunningham
  and Wilder

  on this 16th day of August, 2019.

                                           /s/ James Bryan Moseley
                                                 James Bryan Moseley




Case 4:18-cv-00039-JEL-SKL Document 52 Filed 08/16/19 Page 15 of 15 PageID #: 339
